NUMBER 13-19-00384-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                             IN RE CITY OF PHARR, TEXAS


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Longoria
         Memorandum Opinion by Chief Justice Contreras1

        Relator, the City of Pharr, Texas, filed a petition for writ of mandamus in the above

cause on August 9, 2019. Through this original proceeding, relator seeks to compel the

trial court to vacate its June 14, 2019 order denying relator’s motion to compel discovery.

Relator specifically argues that the trial court abused its discretion in refusing to compel

the real parties in interest, Noel Garcia and Martha Lira, to sign authorizations in response

to relator’s requests for production, thereby allowing relator to obtain their health care

records, employment records, and tax records.


        1   See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
       Mandamus is an extraordinary remedy issued at the discretion of the court. In re

Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). To obtain relief

by writ of mandamus, a relator must establish that an underlying order is a clear abuse of

discretion and that no adequate appellate remedy exists. In re Nationwide Ins. Co. of

Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In re Prudential Ins. Co. of Am.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d
833, 839–40 (Tex. 1992) (orig. proceeding). A trial court abuses its discretion when it

acts without reference to guiding rules or principles or in an arbitrary or unreasonable

manner. In re Garza, 544 S.W.3d at 840. To determine if there is an adequate remedy

by appeal, we balance the benefits of mandamus review against the detriments. In re

Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig. proceeding). A party lacks an

adequate remedy by appeal with regard to an order denying discovery when: (1) the

appellate court would not be able to cure the trial court’s error on appeal; (2) the party’s

ability to present a viable claim or defense is vitiated or severely compromised; or (3) the

missing discovery cannot be made a part of the appellate record. In re Ford Motor Co.,

988 S.W.2d 714, 721 (Tex. 1998) (orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus,

the response, the reply, and the applicable law, is of the opinion that relator has not met

its burden to obtain mandamus relief. See In re Colonial Pipeline Co., 968 S.W.2d 938,

942 (Tex. 1998) (orig. proceeding) (per curiam); In re Preventative Pest Control Houston,

LLC, No. 14-19-00274-CV, 2019 WL 2897542, at *3, __ S.W.3d __, __ (Tex. App.—

Houston [14th Dist.] July 2, 2019, orig. proceeding); In re Jacobs, 300 S.W.3d 35, 46–47

(Tex. App.—Houston [14th Dist.] 2009, orig. proceeding [mand. dism’d]); In re Guzman,

19 S.W.3d 522, 525 (Tex. App.—Corpus Christi–Edinburg 2000, orig. proceeding); see

                                             2
also TEX. R. CIV. P. 192.3. Accordingly, we deny the petition for writ of mandamus. See

TEX. R. APP. P. 52.8(a).

                                                            DORI CONTRERAS
                                                            Chief Justice

Delivered and filed the 5th
day of September, 2019.




                                          3